03/30/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0410


                                      DA 21-0410
                                   _________________

CRAZY MOUNTAIN CATTLE CO., RICHARD
JARRETT, and ALFRED ANDERSON,

             Plaintiffs and Appellants,
      v.
                                                                   ORDER
WILD EAGLE MOUNTAIN RANCH, ENGWIS
INVESTMENT COMPANY, LTD., a Montana
limited partnership; R.F. BUILDING COMPANY,
LP, a Montana limited partnership,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael B. Hayworth, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 30 2022